              Case 2:18-cr-00175-TLN Document 100 Filed 09/07/21 Page 1 of 3



 1   Michael E. Hansen [SBN 191737]
     Attorney-at-Law
 2   711 Ninth Street, Suite 100
     Sacramento, CA 95814
 3   916.438.7711
     Fax 916.864.1359
 4
     Attorney for Defendant
 5   YOVANNY ONTIVEROS
 6
 7
                           IN THE UNITED STATES DISTRICT COURT
 8
                  IN AND FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10   UNITED STATES OF AMERICA,                       )   Case No.: 2:18-cr-00175 TLN
                                                     )
11                         Plaintiff,                )   STIPULATION AND ORDER TO
                                                     )   CONTINUE STATUS CONFERENCE
12          vs.                                      )   AND TO EXCLUDE TIME PURSUANT
                                                     )   TO THE SPEEDY TRIAL ACT
13   YOVANNY ONTIVEROS,                              )
                                                     )
14                         Defendant.                )
                                                     )
15
16
            IT IS HEREBY STIPULATED by and between the parties hereto through their
17
     respective counsel,   Cameron Desmond, Assistant United States Attorney, attorney for
18
     plaintiff, and Michael E. Hansen, attorney for defendant Yovanny Ontiveros, that the previously
19
     scheduled status conference date of September 9, 2021, be vacated and the matter set for status
20
     conference on December 16, 2021, at 9:30 a.m.
21
            This continuance is requested because Mr. Ontiveros is also charged in Case No. 2:21-
22
     cr-00104 TLN. That case has voluminous discovery requiring review which will impact the
23
     instant case. That case is being continued by stipulation to December 16, 2021
24
            The Government concurs with this request.
25
            Further, the parties agree and stipulate the ends of justice served by the granting of such
26
     a continuance outweigh the best interests of the public and the defendants in a speedy trial and
27
     that time within which the trial of this case must be commenced under the Speedy Trial Act
28



                                                  1
     Stipulation and Order to Continue Status Conference
               Case 2:18-cr-00175-TLN Document 100 Filed 09/07/21 Page 2 of 3



 1   should therefore be excluded under 18 U.S.C. section 3161(h)(7)(B)(iv), corresponding to Local
 2   Code T4 (to allow defense counsel time to prepare), from the date of the parties’ stipulation,
 3   September 3, 2021, to and including December 16, 2021.
 4            Accordingly, the parties respectfully request the Court adopt this proposed stipulation.
 5            IT IS SO STIPULATED.
 6   Dated: September 3, 2021                              Respectfully submitted,
 7                                                         /s/ Michael E. Hansen
                                                           MICHAEL E. HANSEN
 8                                                         Attorney for Defendant
                                                           MIGUEL HUITRON
 9
     Dated: September 3, 2021                              Phillip Talbert
10                                                         Acting United States Attorney
11                                                         By: /s/ Michael E. Hansen for
                                                           CAMERON DESMOND
12                                                         Assistant U.S. Attorney
                                                           Attorney for Plaintiff
13
14                                                ORDER
15                   The Court, having received, read, and considered the stipulation of the parties,
16   and good cause appearing therefrom, adopts the stipulation of the parties in its entirety as its
17   order. Based on the stipulation of the parties and the recitation of facts contained therein, the
18   Court finds that it is unreasonable to expect adequate preparation for pretrial proceedings and
19   trial itself within the time limits established in 18 U.S.C. section 3161. In addition, the Court
20   specifically finds that the failure to grant a continuance in this case would deny defense counsel
21   to this stipulation reasonable time necessary for effective preparation, taking into account the
22   exercise of due diligence. The Court finds that the ends of justice to be served by granting the
23   requested continuance outweigh the best interests of the public and the defendants in a speedy
24   trial.
25                   The Court orders that the time from the date of the parties’ stipulation, September
26   3, 2021, to and including December 16, 2021, shall be excluded from computation of time within
27   which the trial of this case must be commenced under the Speedy Trial Act, pursuant to 18 U.S.C.
28



                                                  2
     Stipulation and Order to Continue Status Conference
              Case 2:18-cr-00175-TLN Document 100 Filed 09/07/21 Page 3 of 3



 1   section 3161(h)(7)(B)(iv), and Local Code T4 (reasonable time for defense counsel to prepare).
 2   It is further ordered that the September 9, 2021, status conference shall be continued until
 3   December 16, 2021, at 9:30 a.m.
 4          IT IS SO ORDERED.
 5
     Dated: September 7, 2021
 6
                                                            Troy L. Nunley
 7                                                          United States District Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                  3
     Stipulation and Order to Continue Status Conference
